In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County (Wood, J.), entered September 20, 1982, which sustained the petition, vacated a parole detainer warrant lodged against petitioner and directed that he be restored to parole status. H Judgment reversed, on the law, without costs or disbursements, and *979proceeding dismissed. H A final revocation hearing was held within the 90-day period prescribed by the Executive Law (Executive Law, § 259-i, subd 3, par [f], cl [i]). Since petitioner, upon waiving extradition and upon his return to this State from North Carolina, waived his right to a preliminary parole revocation hearing, he effectively waived his right to challenge the Parole Board’s alleged failure to afford him a timely preliminary revocation hearing as well as his right to relief as a result of any failure to do so (People ex rel. Miller v Walters, 60 NY2d 899, 901). Accordingly, the proceeding should have been dismissed. Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.